May 4, 2015




Jeffrey D. Kyle, Clerk

P.O. Box 12547

Austin, TX 78711

Court of Appeals Cause No. 03-15-00025-CV

Trial Court Case No. D-1-GN-12-000983; Lakeway Regional Medical Center, et al v. Lake Travis
Transitional, et al



Dear Mr. Kyle:

I am requesting an additional two weeks to complete and file the Reporter’s Record. I am responsible
for the sole care of my mother, who had surgery on brain to remove cancerous tumor. She relapsed and
had bacterial infection with zero immune system and I have been providing 24-hour care for her. I am
working feverishly to get my records filed. I will file the record by May 18, 2015.



Thank you,



/s/ LaSonya Thomas